                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION


AMAZON.COM,INC. and AMAZON
DATA SERVICES, INC.,

               Plaintiffs,

       V.                                                     CASE NO. 1:20-CV-484

WDC HOLDINGS LLC dba NORTHSTAR
COMMERCIAL PARTNERS: BRIAN
WATSON; STERLING NCP FF, LLC;                       FILED UNDER SEAL PURSUANT TO
MANASSAS NCP FF, LLC; NSIPI                         LOCAL RULES
ADMINISTRATIVE MANAGER; NOVA
WPC LLC; WHITE PEAKS CAPITAL LLC;
VILLANOVA TRUST; JOHN DOES 1-20,

               Defendants.



                                    ORDER UNSEALING THE DOCKET

       Upon consideration of Plaintiffs' Notice of Execution of Conditions for Unsealing the

Docket and the April 28, 2020 Protective Order Temporarily Sealing Documents (Dkt. 17), the

Court finds that the conditions in the Order have been met and that the case should be unsealed.

       THEREFORE it is hereby ORDERED that the Clerk of the Court unseal the instant case

and place all documents filed in the case on the public docket, except that the following seven

documents shall remain under seal pending the resolution ofthe Motion to Seal that Plaintiffs filed

concurrently with the Notice: Exhibits 13,14, 28, 32,33 and 37 to the April 27, 2020 Declaration

of Lora E. MacDonald,and the May 18, 2020 Declaration of D. Matthew Doden.

       IT IS SO ORDERED.




 DATE
                                                              Judge Lia>nsQ^rady
                                                          United States District Judge
